Citation Nr: 0838401	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-35 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease and chondromalacia of the right 
knee.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease and chondromalacia of the left 
knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
December 1987, during peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA), Columbia, South Carolina, Regional 
Office (RO).  

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.

During the hearing, the veteran submitted additional evidence 
along with a waiver of initial RO consideration.      
  
In March 2007, the Board remanded this claim to the RO for 
additional development, including a VA examination to assess 
the current severity of the veteran's service-connected right 
and left knee disabilities.  That development was completed 
and the case was returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by x-ray evidence of moderately severe 
osteoarthritis of patellofemoral compartments, with  
extension to -20 degrees, and flexion to 90 degrees.  The 
right knee is stable to  Lachman and drawer tests, and laxity 
is shown on varus and valgus stress tests. 

2.  The veteran's service-connected left knee disability is 
manifested by x-ray evidence of moderately severe 
osteoarthritis of patellofemoral compartments, with extension 
to -10 degrees and flexion to 90 degrees.  Left knee is 
stable to Lachman and drawer tests, and laxity is shown on 
varus and valgus stress tests.    

3.  The veteran has not submitted evidence tending to show 
that his service-connected degenerative joint disease and 
chondromalacia of the bilateral knees require frequent 
hospitalization, are unusual, or cause marked interference 
with employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for degenerative joint disease and chondromalacia of 
the right knee are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2007).

2.  The criteria for a disability evaluation in excess of 20 
percent for degenerative joint disease and chondromalacia of 
the left knee are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
that will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

Here, the RO provided the veteran with VCAA notice in a June 
2006 letter.  This letter informed the veteran of what 
evidence was required to substantiate his increased rating 
claim, and of the veteran's and VA's respective duties for 
obtaining evidence.  In a March 2007 letter and the March 
2008 Supplemental Statement of the Case (SSOC), the RO 
advised the veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess.  19 Vet. 
App. 473.     

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  In this case, adequate notice of this element was not 
provided to the veteran. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
"essential fairness" of the adjudication.  487 F.3d at 
889.  To do this, VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, see Vazquez-Flores, 22 Vet. App. 37 ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
37.

In this case, the Board acknowledges that the August 2007 
VCAA letter sent to the veteran does not fully satisfy the 
requirements of Vazquez-Flores, creating a presumption of 
prejudice.  Nonetheless, such presumption has been overcome.  
For the reasons discussed below, the error did not affect the 
essential fairness of the adjudication of the claim.  

The Board finds that any notice error, such as the provision 
of notice for the increased rating claim after the initial 
decision by the agency of original jurisdiction (AOJ), did 
not affect the essential fairness of the adjudication because 
the appellant could be expected to understand what was needed 
to establish an increased rating claim from the August 2007 
notice letter sent to him by the RO and the March 2008 SSOC.  
In particular, the August 2007 letter informed the veteran of 
the need to submit evidence that his bilateral knee 
disabilities have increased in severity.  The veteran was 
also informed of the Diagnostic Code requirements for an 
increased rating in the SSOC.  The SSOC further informed the 
veteran that ratings from zero to 100 percent are assigned to 
disabilities and provided additional examples of pertinent 
evidence he could submit.  Further, during a February 2008 VA 
examination, the veteran essentially informed the physician 
that his bilateral knee disabilities have worsened when he 
indicated that his knees lock and "feel unstable," and he 
has flare-ups characterized by swelling, stiffness, and 
decreased use of both knees and legs.    

Given these facts, at the very least, a reasonable person 
could be expected to understand from the notice what was 
needed.  The post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
further served to render any pre-adjudicatory 38 U.S.C.A. § 
5103(a) notice error non-prejudicial.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his increased rating 
claims.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his increased rating claim and given ample time 
to respond.  The information submitted by the veteran and the 
testimony provided by the veteran exemplifies the veteran's 
knowledge of what he had to demonstrate in order to acquire 
an increased rating for his disability.  For these reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal as the notice error did not 
affect the essential fairness of the adjudication of the 
claim.

The Board observes that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his increased rating claim and to respond to VA notices. 
 Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.  Thus, the 
Board finds that any error in the timing of the veteran's 
notification of the VCAA constituted harmless error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA 
and private medical records have been associated with the 
claims file.  The veteran was afforded three VA examinations, 
and/or opinions.  The veteran was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The veteran did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that have not 
been obtained.  He was given ample time in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  The veteran was 
provided with notice as to the medical evidence needed for an 
increased evaluation, as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Legal Criteria - Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14. 
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint involved is 
noncompensable, a 10 percent evaluation applies for each 
major joint or group of minor joints affected.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  In the absence of limitation 
of motion, a 10 percent evaluation applies with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints.  Id.  Further, a 20 percent evaluation 
applies with X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.  For the purpose of rating 
disability from arthritis, the knee is a major joint.  
38 C.F.R. § 4.45.  

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees (10 percent); extension limited to 15 degrees (20 
percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

According to VA standards, normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion.  See 
38 C.F.R. § 4.71, Plate II.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.

Pursuant to Diagnostic Code 5257, other impairment of the 
knee is rated as follows: slight recurrent subluxation or 
lateral instability (10 percent); moderate recurrent 
subluxation or lateral instability (20 percent); and severe 
recurrent subluxation or lateral instability (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's Office of General Counsel (General Counsel) has 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (1997).  VA General 
Counsel thereafter concluded that a knee disability that is 
rated under Diagnostic Code 5257 warrants a separate rating 
for arthritis based on x-ray findings and limitation of 
motion; the limitation of motion under Diagnostic Codes 5260 
or 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  See VAOPGCPREC 23-97.  A 
separate evaluation for arthritis could also be based on x-
ray findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (1998).  

Separate evaluations under Diagnostic Code 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may be assigned.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004). 

III.  Analysis

A.  Degenerative Joint Disease and Chondromalacia of the 
Right Knee

By way of history, in a June 1988 rating decision, the RO 
granted service connection for chondromalacia patella of the 
right knee, and assigned a 10 percent evaluation under 
Diagnostic Code 5010, effective December 8, 1987.  In March 
2001, the veteran filed an increased rating claim for his 
right knee disability, asserting he has "a lot more pain, 
swelling, and instability of the right knee since he was last 
evaluated."  See March 2001 Letter from the Disabled 
American Veterans.  

In an October 2002 rating decision, the RO denied the 
veteran's increased rating claim for chondromalacia patella 
of the right knee.  

In May 2005, the veteran filed an increased rating claim for 
his right knee disability for a total evaluation based on 
convalescence and an increased rating for his left knee 
disability.  See May 2005 Letter from the Disabled American 
Veterans.  

In a July 2005 decision rating, the RO granted a temporary 
evaluation of 100 percent for the right knee disability, 
effective March 31, 2005, based on surgical or other 
treatment necessitating convalescence, and denied the 
veteran's increased evaluation claim for chondromalacia 
patella of the left knee.  

In August 2005, the veteran submitted a notice of 
disagreement for the denial of his increased evaluation claim 
for chondromalacia patella of the left knee.  He also filed a 
claim for an increased evaluation for chondromalacia patella 
of the right knee.  

The record contains a June 2005 physical therapy opinion 
letter from Palmetto Health Rehab Center in Columbia and a 
June 2005 x-ray of both knees from the William Jennings Bryan 
Dorn VA Medical Center (VAMC) in Columbia, South Carolina.  
The June 2005 Opinion Letter indicated that in spite of 
therapy, the veteran was not able "to regain full motion of 
his right knee" resulting in pain in walking and weight 
bearing activities and "a permanent limp."  See June 2005 
Letter from Palmetto Health Rehab Center.  The June 2005 X-
Ray Report indicated moderately severe osteoarthritis of the 
patellofemoral compartments of both knees.  

The veteran submitted an August 2005 memorandum from Palmetto 
Orthopedic Clinic in Columbia, regarding ratings of the 
veteran's knee disabilities claimed through the U.S. Postal 
Service.  The August 2005 medical practitioner opined that 
based on AMA Guidelines that the veteran has a total 
impairment rating of 34% of the lower extremity.  See August 
2005 Rating Memorandum from Palmetto Orthopedic Clinic.  
These findings are not binding on VA.

In June 2006, a compensation and pension examination was 
conducted at Dorn VAMC, in which the examiner reviewed the 
veteran's claims file.  The June 2006 examiner was asked to 
discuss whether the veteran met the criteria for a higher 
evaluation; he could not give an opinion.  See June 2006 VA 
Examination Report.  

The veteran requested and was afforded a hearing on July 2006 
at the RO before the undersigned Veterans Law Judge.  At the 
July 2006 hearing, the veteran stated he suffered from a lot 
of pain, locking of the knees, instability, swelling, lack of 
range of motion, and weakness.  See July 2006 Hearing 
Transcript.  He also stated that his knee condition 
interfered with his employment, by affecting the assignments 
he could take and his standing and sitting.  He stated he 
missed about 6 months of work due to surgery on his knee in 
March 2005.  The veteran submitted duplicate June 2004 to May 
2005 medical records from Sisters of Charity Providence 
Hospitals in Columbia, of which were associated with the 
claims file in July 2005, that confirm his March 2005 knee 
operation.      

As noted, in March 2007, the Board remanded the veteran's 
claims to the RO for additional development, including a VA 
examination to assess the current severity of the veteran's 
service-connected right and left knee disabilities.  

Post-remand, the evidence of records includes a May 2007 
private examination report from Palmetto Orthopedic Clinic.  
The May 2007 examiner indicates that x-rays were taken 
showing mild progression of the veteran's osteoarthritis, and 
spurring remains present.  See May 2007 Private Examination 
Report.  The examiner also noted that there was no joint 
effusion, and range of motion remained unchanged.  See id.  

In a March 2008 rating decision, the RO granted the veteran's 
increased rating claims for chondromalacia patella of the 
right and left knees by increasing the evaluations to 20 
percent each.  

Also of record is a February 2008 VA examination report.  The 
February 2008 VA examiner upon reviewing the veteran's claims 
file noted the veteran's complaints of his worsening knee 
disability including that "his knees lock on him, feel 
unstable, and swell periodically."  See February 2008 VA 
Examination Report.  The veteran reported that he suffered 
flare-ups on a monthly basis that are characterized by 
increased pain, swelling, and stiffness.  The veteran also 
reported that he experienced difficulty walking and standing 
at work.  The February 2008 examiner noted that the right 
knee extended to -20 degrees and flexed to 90 degrees, with 
end-of-range pain.  Further, the range of motion was not 
additionally limited following repetitive use.  Both Lachman 
and drawer tests revealed that the knees were stable.  Both 
knees demonstrated laxity and pain on varus and valgus stress 
testing.  The veteran was diagnosed with degenerative joint 
disease.

In a March 2008 SSOC, the RO denied an evaluation in excess 
of 20 percent, noting that higher evaluations based on 
flexion and extension are not warranted.  
The veteran's right knee disability is currently rated 20 
percent disabling under DC 5010, Arthritis, due to trauma, 
substantiated by X-ray findings (rate as arthritis, 
degenerative, under DC 5003).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5003.  A higher rating is not available under DC 
5003, as a 20 percent evaluation is the maximum available 
under such code.  

The Board finds that a higher evaluation is not warranted 
under DC 5260 and DC 5261.  In this case, on February 2008 
examination, range of right knee motion was from -20 degrees 
extension to 90 degrees flexion, with end-of-range pain.  See 
February 2008 VA Examination Report.  Further, the range of 
motion was not additionally limited following repetitive use.  
Based on these medical findings, an evaluation in excess of 
20 percent is not warranted because extension limited to 20 
degrees is not demonstrated and flexion limited to 15 degrees 
is not demonstrated.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.    

The Board finds that no severe recurrent subluxation or 
lateral instability has been demonstrated to warrant a higher 
rating under DC 5257.  As noted, the February 2008 VA 
Examiner conducted both Lachman and drawer tests which  
revealed that the veteran's knees were stable.  See February 
2008 VA Examination Report.  Although the right knee was 
stable on Lachman and drawer tests, there is evidence of 
laxity on varus and valgus stress tests.  See id.  Even 
considering the evidence of laxity, a higher evaluation is 
not warranted under DC 5257 because there is no evidence of 
severe recurrent subluxation or lateral instability. 

In sum, the service-connected right knee disability is 
primarily manifested by x-ray evidence of moderately severe 
osteoarthritis of patellofemoral compartments; stability to 
the Lachman test and drawer test; and range of right knee 
motion extended to - 20 degrees and flexed to 90 degrees.  A 
higher evaluation is not warranted.   



B.  Degenerative Joint Disease and Chondromalacia of the Left 
Knee

The veteran also asserts that his degenerative joint disease 
and chondromalacia of the left knee is more disabling than 
contemplated by the current 20 percent evaluation. 

The veteran's left knee disability is currently rated 20 
percent disabling under DC 5010, Arthritis, due to trauma, 
substantiated by X-ray findings (rate as arthritis, 
degenerative, under DC 5003).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5003.  A higher rating is not available under DC 
5003, as a 20 percent evaluation is the maximum available 
under such code.  

The Board finds that higher ratings under DC 5260 and DC 5261 
are not warranted.  In this case, as noted, the February 2008 
examiner noted that the left knee extended to -10 degrees and 
flexed to 90 degrees, with end-of-range pain.  See February 
2008 VA Examination Report.  Further, the range of left knee 
motion was not additionally limited following repetitive use.  
As there is no evidence of limitation of flexion to 15 
degrees, or limitation of extension to 20 degrees, an 
evaluation in excess of 20 percent is not warranted under DC 
5260 and DC 5261.   

The Board finds that severe recurrent subluxation or lateral 
instability has not been demonstrated to warrant a higher 
rating under DC 5257.  As noted, the February 2008 VA 
Examiner conducted both Lachman and drawer tests which 
revealed that the veteran's knees were stable, and both knees 
demonstrated laxity and pain on varus and valgus stress 
testing.  See February 2008 VA Examination Report.  Even 
considering the evidence of laxity, a higher evaluation is 
not warranted under DC 5257 because there is no evidence of 
severe recurrent subluxation or lateral instability.

In sum, the veteran's service-connected left knee disability 
is manifested by x-ray evidence of moderately severe 
osteoarthritis of patellofemoral compartments, with extension 
to -10 degrees and flexion to 90 degrees.  Left knee is 
stable to Lachman and drawer tests, and laxity is shown on 
varus and valgus stress tests.  A higher evaluation is not 
warranted.    

C.  Conclusion 

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of those conditions.
In evaluating the veteran's claims, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  On February 2008 VA examination, the 
veteran exhibited pain on bilateral knee motion, and there 
was evidence of crepitus.  Significantly, however, there was 
no additional loss in range of motion on repetitive motion 
testing.  There was also no evidence of swelling, deformity, 
or atrophy of the knee.  Consequently, the Board does not 
find symptoms or pathology creating impairment that would 
warrant a higher evaluation for functional impairment due to 
pain on bilateral knee motion.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).       

The Board acknowledges the veteran's contention that he 
should be granted an extraschedular rating pursuant to 
38 C.F.R. § 3.321.  See Appellant's Post-Remand Brief, July 
2008.  Here, the evidence does not suggest that this case 
presents an exceptional or unusual disability picture such 
that the veteran is unable to secure and follow substantially 
gainful employment due to service-connected bilateral knee 
disabilities, or otherwise render a schedular rating 
impractical.  38 C.F.R. 
§ 3.321 (b)(1).  The veteran has not had frequent periods of 
hospitalization for his service-connected disabilities.  
Further, while the veteran has indicted that he has to avoid 
certain assignments at work and has trouble walking and 
standing, he works full time and no evidence suggests his 
service-connected disabilities prevent him from working.  See 
July 2006 Hearing Transcript; Statement from the Veteran, 
received June 2008.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action. VAOPGCPREC 6-96 (1996). 

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  


As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt rule does not apply, and the 
veteran's increased rating claims for bilateral knee 
disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease and chondromalacia of the right 
knee is denied.

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease and chondromalacia of the left 
knee is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


